[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               June 14, 1996 Date of Application:            June 14, 1996 Date Application Filed:         July 12, 1996 Date of Decision:               January 23, 2001
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield at Bridgeport.
Docket No. CR94-103011.
Richard Meehan, Esq. For the Petitioner.
Susan Gill, Esq. For the State.
                             BY THE DIVISION
The petitioner was convicted by trial by jury of Murder. in violation of Conn. Gen. Statute 53a-54 (a)a. The trial court sentenced him to thirty-five years to serve for the offense.
The record shows the police were called to the petitioner's apartment and when they arrived they found the petitioner's wife dead from apparent qunshot wounds. The facts show that the petitioner was pleading with his wife not to leave him and he shot her when she refused to stay with him.
Counsel for the petitioner noted the passionate nature of the crime indicating that the wife told the petitioner that she was having an affair with another man. Counsel claimed that the petitioner had no prior CT Page 3132-al criminal record, was a hard working individual, and asked for a sentence reduction to twenty-five years to serve.
Petitioner, when he addressed the panel, expressed his sorrow for his deeds and asked the panel to allow him to work and be with his family. He concluded by telling the panel that the healing process had begun in that his daughter had forgiven him for what ha did.
The state asked the panel to affirm the sentence noting the difficulty that the sentencing court had faced. However, counsel noted that the petitioner had a girlfriend himself at the time of the murder and that he brought the gun. Most horribly, the shooting took place in front of the children.
In reviewing the facts it shows this was a cold blooded murder based upon a twisted code that only the petitioner knew and acted upon.
The authority of this panel is limited to review of the Sentence, to value whether it is inappropriately or disproportionate to the nature of the offense, the character of the offender, the protection of the public interest, and the deterrent, rehabilitative, isolative, denunciatory purposes for which the sentence was imposed.
In light of the above, the Sentence is AFFIRMED.
NORKO, J.
KLACZAK, J.
MIANO, J.
Judges Miano, Klaczak, and Norko participated in this decision.